Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  	The election filed November 29, 2021, is acknowledged and has been entered.
Applicant has elected the species of antibody having all three substitutions at L234F, L235E, and P331S, the species of systemic lupus erythematosus and corticosteroids.  Applicant submits that claims 31, 36 and 51 read on all three elected species.
Because applicant did not distinctly and specifically point out the supposed errors in the species requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

2.	Claims 31-52 are pending. 


3.    	Claims 32-35, 37-50 and 52 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 31, 36 and 51 are under examination.  


Claim Rejections-35 U.S.C. § 112

	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



5.	Claims 31 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a genus conditions or disease associated with an immune disorder which are treatable with an IFNAR1 antibody. 
The instant specification discloses at page 11, an IFNAR1 antibody that treats a mouse model of lupus.  The instant specification has not disclosed that such an antibody treats any and all conditions or disease associated with an immune disorder. 

State of the Art
With respect to the claimed antibodies and diseases treatable by such antibodies, US 2006/0029601 A1 to Cardarelli et al. (of record,) (hereinafter 'Cardarelli') teach that systemic lupus erythematosus (SLE) is associated with elevated IFN-alpha and an antibody that binds IFNAR-1 to inhibit dendritic cell development to treat SLE (see page 1).  However, conditions or disease associated with an immune disorder are widely diverse and treating them all with the same antibody would considered unpredictable and each different immune disease can be characterized by different mechanisms of action.

Claim Analysis
The nature and scope of the claimed invention at issue is a genus conditions or disease associated with an immune disorder which are treatable with an IFNAR1 antibody. 
A skilled artisan in the art would recognize that the ability of an IFNAR1 antibody to treat an immune disorder is dependent on the particular disease, and that it cannot be immediately envisioned which other immune disorder might be treatable with the claimed antibodies. Therefore, the being able to treat SLE is not representative of being able to treat the claimed genus of all conditions or disease associated with an immune disorder.
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

6. 	Claims 31 and 51 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a method of treating SLE with the claimed antibody, does not reasonably provide enablement for using the full scope of the claimed methods such treating all immune disorders with the claimed antibody.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims. 
MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The claims are described supra.
In this case, the specification does not provide any specific, non-general guidance that the claimed antibody treats all immune disorders or any specific, non-general guidance as to which immune disorders could be predictably treated with the claimed antibody.  
Furthermore, disease associated with immune disorders are widely diverse and include infections, such as COVID-19, hepatitis, as well as some autoimmune disorders where type I interferons such as IFN alpha appear to treat the disease (see page 1 and 4 of Nakhlband et al, JMV, 2021:1-8: 10.1002/jmv.27072).
Thus, while the prior art and the specification teaches that IFNAR1 antibodies can be used to treat 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation
  
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

15.	Claims 31, 36 and 51 are rejected under 35 U.S.C. 103(a) as obvious over US 2006/0029601 A1 to Cardarelli et al. (of record) (hereinafter 'Cardarelli'), US 2005/0226876 A1 to Graus et al.  (of record) (hereinafter 'Graus') and US 2004/0132101 A1 to Lazar et al. (of record) (hereinafter 'Lazar').

With respect to the claims, Cardarelli discloses treating SLE with a modified IgG class monoclonal antibody specific for IFNAR1 (para [0009], [0098] [0137] and [0232]), wherein said antibody comprises in the Fc region at least one amino acid substitution at 331 (para [0232]), and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para [0232]) and wherein positions 234 and 235 are also substituted (para [0231].  Cardarelli discloses treating SLE with such an antibody in combination with corticosteroids (para [0336]).
Graus provides a modified IgG class monoclonal antibody comprising amino acid substitution P331S as numbered by the EU index as set forth in Kabat ([0280], Table 1), and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para [0006]).  Finally, Graus discloses a modified monoclonal antibody, wherein said antibody comprises in the Fc region 
Lazar discloses an Fc variant comprising L234F (para (0024)) exhibiting reduced binding to Fc ligand (para (0096)).
In this case, one of ordinary skill in the art would have been motivated to and had a reasonable expectation of success at the time the invention was made to treat SLE with corticosteroids in combination with an anti-IFNAR1 antibody comprising L234F, L235E and P331S mutations of Graus and Lazar to have provided an anti-IFNAR1 with reduced affinity for Fc ligand comprising such substitutions, because Graus and Lazar demonstrate that Fc domain mutants with these substitutions exhibit reduced binding to Fc ligands, while Cardarelli further suggests substitution of positions 234, 235 and 331 to alter binding to Fc ligands which would better treat SLE.  
Therefore, the products of the invention as a whole were prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


11.	Claims 31, 36 and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 9,988,459 or, in the alternative, claims 1-3 of US Patent 10,301,390 iv view of US 2006/0029601 A1, US 2005/0226876 A1, and US 2004/0132101 A1 
Claims 1-2 of US Patent 9,988,459 and claims 1-3 of US patent 10,301,390 both recite anti-IFNAR1 antibodies comprising L234F, L235E and P331S mutations.
The prior art cited above is discussed supra and the reasoning above is incorporated herein which establishes that it would have been obvious to modify the claims of the patent to use such antibodies to treat SLE with such an antibody in combination with corticosteroids.
Accordingly, any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


Conclusion


12.	No claims are allowed.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 9, 2021